The plaintiffs in error, hereinafter called defendants, were convicted on a charge of having the unlawful possession of a still, intoxicating liquor, and mash, and were each sentenced to pay a fine of $50, and to serve 30 days in the county jail.
It is first argued that the search was illegal as having been made without a search warrant. Upon this point the record discloses that the still, whisky, and mash were found in some brush about a quarter of a mile from the residence house. It is well settled that no search warrant *Page 93 
is necessary to search fields, woods, pastures, or land not within the curtilage or immediate proximity of the residence.
Complaint is next made that the evidence is not sufficient to sustain the verdict and judgment. The record is very brief, and we have read the same carefully, and, while the evidence, connecting the defendants with the possession and ownership of the whisky, mash, and still, is not unusually strong, yet, if believed by the jury, there was sufficient from which they could reasonably and logically find the guilt of the defendants, and, where there is sufficient evidence under this rule, its weight and credibility is for the jury, and this court will not disturb the judgment for insufficiency.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.